427 F.2d 143
Cleveland COLSON, Petitioner-Appellee,v.Lamont SMITH, Warden, Respondent-Appellant.
No. 28943.
United States Court of Appeals, Fifth Circuit.
June 9, 1970.

Arthur K. Bolton, Atty. Gen. of Georgia, Mathew Robins, Marion O. Gordon, Asst. Atty. Gen., Dorothy T. Beasley, Deputy Asst. Atty. Gen., Atlanta, Ga., for respondent-appellant.
Al G. Norman, Atlanta, Ga., for petitioner-appellee.
Before JOHN R. BROWN, Chief Judge, MORGAN and INGRAHAM, Circuit Judges.
PER CURIAM:


1
The District Court, in granting the petitioner-appellee's petition for writ of habeas corpus, found that he had made out a prima facie case, unrebutted by the State of discrimination in the composition of the indicting grand jury panel.


2
The district court did not make findings of fact and conclusions of law regarding the petitioner's claim of ineffective assistance of counsel and the concomitant issue of the voluntariness of the plea of guilty.


3
Accordingly, and in order for this court to conduct meaningful review on a record which has many issues inextricably bound together, the case is remanded to enable the district court to state its findings of fact and conclusions of law on the above issues which were presented but not decided, and to certify them to this court by a supplemental record. The district court may receive and consider such memoranda, briefs, or arguments with respect to the findings of fact and conclusions of law, proposed or adopted, as it deems appropriate.


4
Remanded.